Exhibit 10.1D

 

FOURTH AMENDMENT TO REAL ESTATE SALES AGREEMENT

 

 

THIS FOURTH AMENDMENT TO REAL ESTATE SALES AGREEMENT (“Fourth Amendment”) is
made effective as of July 28, 2017, by and between 280 ASSOCIATES, L.L.C., an
Alabama limited liability company (the “Seller”), and NATIONAL BANK OF COMMERCE,
a national banking association (the “Buyer”).

 

RECITALS

 

WHEREAS, the Seller and the Buyer previously entered into a Real Estate Sales
Agreement dated as of May 3, 2017, as amended by that certain First Amendment to
Real Estate Sales Agreement dated June 26, 2017, that certain Second Amendment
to Real Estate Sales Agreement dated July 3, 2017, and that certain Third
Amendment to Real Estate Sales Agreement dated July 21, 2017 (collectively, the
“Agreement”); and

 

WHEREAS, the Seller and the Buyer have agreed to amend the Agreement pursuant to
the terms and conditions contained herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Seller and the
Buyer hereby agree as follows intending to be legally bound:

 

1.     The above Recitals are hereby incorporated herein by reference.

 

2.     Capitalized terms that are not expressly defined herein shall have the
same meanings ascribed to such terms as in the Agreement.

 

3.     Initial Due Diligence Period. The definition of Initial Due Diligence
Period set forth in Section 2.1 is hereby amended to mean the period commencing
on the Effective Date and ending at 5:00 p.m. on Thursday, August 10, 2017.     

 

4.     Closing Date. Section 4.1 of the Agreement is hereby amended to provide
that the Closing shall take place on or before 5:00 pm on Thursday, August 24,
2017.

 

5.     Luckie Lease. The Agreement is hereby amended to add the following new
Sections 10.10 and 10.11, as follows:

 

10.10          Post-Closing Agreement. The parties understand and acknowledge
that, at Closing, Suite 200 (the “Temporary Space”) shall be temporarily
occupied by Luckie & Company, Ltd. (“Luckie”) while Luckie’s primary space is
undergoing construction for certain tenant improvements. To ensure that Luckie
vacates the Temporary Space on or before 5:00 p.m. on November 30, 2017 (the
“Deadline”), Seller hereby agrees to escrow at Closing funds in the amount of
One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) with the Title
Company to be held by the Title Company in an interest-bearing account (the
“Escrowed Funds”) and disbursed in the manner set forth below.

 

 

 
 

--------------------------------------------------------------------------------

 

 

If Luckie vacates the Temporary Space prior to the Deadline (“Deadline”), the
Escrowed Funds shall be immediately payable to Seller and this post-Closing
provision shall terminate and be of no further force or effect. If Luckie has
not completely vacated the Temporary Space on or before the Deadline through no
fault of the Buyer (as successor landlord of Luckie), the Escrowed Funds shall
be immediately payable to Buyer and this post-Closing provision shall be of no
further force or effect.

 

10.11     Luckie Lease Amendment. Prior to the expiration of the Initial Due
Diligence Period, Seller shall obtain and deliver to Buyer an amendment of that
certain Office Building Lease between Luckie (as successor to Luckie Marketing
Communications) and Seller dated as of November 10, 1995 (as amended) in the
form attached hereto as Exhibit E.

 

6.     Exhibit E. The Agreement is hereby amended to add Exhibit E attached
hereto and made a part hereof.

 

7.     Except as amended and modified herein, all terms and conditions of the
Agreement shall remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

 
2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment on
the date first written above.

 

 

WITNESS:

 

SELLER:

                    280 ASSOCIATES, L.L.C.                     By:

/s/ Robert A. Schleusner

    Name:

Robert A. Schleusner

    Title: 

Manager

                           

BUYER:

               

/s/ Cindy Payton

  NATIONAL BANK OF COMMERCE                     By:

/s/ John R. Bragg

    Name:

John R. Bragg

    Title: 

Executive Vice President



 

3